EXHIBIT 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (this “Agreement”) is made and
entered into effective as of the 3rd day of  April, 2008, by and between
Southern Connecticut Bancorp, Inc., and its subsidiary, The Bank of Southern
Connecticut, Inc., having their principal place of business in New Haven,
Connecticut (collectively, the “Company”) and Michael M. Ciaburri, an individual
residing in Guilford, Connecticut (the “Employee”).
 
W I T N E S S E T H :
 
WHEREAS, the Employee has been a long-time employee of the Company, most
recently serving as its President and Chief Executive Officer pursuant to that
certain Employment Agreement by and between the Employee and the Company dated
February 27, 2008 (the “Employment Agreement”); and
 
WHEREAS, the Employee and the Company have agreed that the Employee will resign
from his employment with the Company, and the Employment Agreement will be
terminated, all pursuant to the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, do hereby mutually
covenant and agree as follows:
 
1. Consideration and Benefits.
 
(a) Separation Payment.  The Company will pay the Employee a separation payment
of Three Hundred Thousand Dollars ($300,000) less all applicable federal, state
and local taxes and withholdings (the “Separation Payment”).  The Company will
pay the Separation Payment to the Employee upon the later of (a) the Company’s
receipt of this Agreement, fully-executed by Employee; and (b) the expiration of
the Revocation Period (as defined below).
 
(b) Restricted Stock.  The Employee and the Company acknowledge and agree that
(i) the Employee was entitled to Seven Thousand Five Hundred (7,500) shares of
restricted stock of the Company (the “Shares”), vesting over a three year period
under the terms of the Employment Agreement; (ii) Three Thousand (3,000) of the
Shares were vested as of December 31, 2007; and (iii) Four Thousand Five Hundred
(4,500) of the Shares remain unvested as of the date of this Agreement and shall
be forfeited by the Employee.
 
(c) Health Insurance.  In the event that the Employee elects to continue his
group medical, dental and vision (collectively referred to hereinafter as
“health”) insurance pursuant to COBRA and timely completes and delivers all
documents necessary for such health insurance continuation, the Company agrees
to directly pay the COBRA premium payments until the earlier of: (i) the date on
which the Employee first becomes eligible to obtain group health insurance
through another employer; or (ii) March 31, 2009.  If the Employee still has not
secured alternate health insurance as of March 31, 2009, he may continue group
health insurance in accordance with COBRA at his own expense.
 
 

--------------------------------------------------------------------------------


 
(d) 401(k) Plan.  The Employee shall be entitled to the vested portion of his
account in the Company’s 401(k) Plan, in accordance with the terms and
conditions of the 401(k) Plan.
 
(e) No Entitlement.  The Employee understands, acknowledges and agrees that he
would not be entitled to the Separation Payment described in Section 1(a) or the
payment of COBRA premiums described in Section 1(c) in the absence of this
Agreement.
 
2. Termination of Employment Agreement.  The Employment Agreement is terminated
effective as of April 3, 2008.  The Employee shall voluntarily resign from all
positions he holds for the Company and its subsidiaries including, without
limitation, his position as an officer and director of the Company, effective as
of April 3, 2008.  Except as provided in this Agreement, the Employee shall have
no right to any further compensation or benefits from the Company, whether
pursuant to the Employment Agreement or otherwise.
 
3. General Release of Claims; by the Employee.  The Employee, on behalf of
himself and his heirs, legal representatives and assigns, hereby knowingly and
voluntarily waives, remises, releases and forever discharges, to the extent such
releases and discharges are permitted by applicable law, the Company and its
officers, directors, employees, agents, affiliates and the successors, assigns
and legal representatives of the foregoing (collectively, the “Released
Parties”), of and from all, and all manner of, action and actions, cause and
causes of action, suits, debts, dues, sums of money, accounts, reckoning, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims and
demands whatsoever, in law, in admiralty or in equity (collectively, “Claims”)
which against the Released Parties the Employee ever had, now has or which the
heirs, legal representatives or assigns of the Employee hereafter can, shall or
may have for, upon or by reason of any matter, cause or thing whatsoever,
whether known or unknown, asserted or unasserted, suspected or unsuspected,
whether or not related to his employment or separation from employment with the
Company, from the beginning of the world to the date the Employee signs this
Agreement.  Without limiting the generality of the foregoing, the Employee
specifically waives, remises, releases and forever discharges his right to bring
any Claims against the Released Parties (a) under Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act (including the amendments of the
Older Workers Benefit Protection Act of 1990), the Employee Retirement Income
Security Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Connecticut Fair Employment Practices Act, and any other federal, state
or local law dealing with discrimination on any basis, including but not limited
to sex, age, race, national origin, sexual orientation, veteran status, marital
status, religion, and physical and/or mental disability; and (b) relating to or
in connection with unpaid wages, unpaid commissions, unpaid bonuses, unpaid
overtime, accrued vacation pay, breach of contract, breach of the implied
covenant of good faith and fair dealing, wrongful termination, violation of
public policy, retaliation, misrepresentation, defamation, infliction of
emotional distress or any other possible Claim under any statute or common law.
 
4. General Release of Claims; by the Company.  The Company, on behalf of itself
and its successors, assigns and legal representatives, hereby knowingly and
voluntarily waives, remises, releases and forever discharges, to the extent such
releases and discharges are permitted
 
 
 

--------------------------------------------------------------------------------


 
by applicable law, the Employee and his heirs, legal representatives and
assigns, of and from all, and all manner of Claims which against the Employee
and his heirs, legal representatives and assigns the Company ever had, now has
or which the successors, assigns or legal representatives of the Company
hereafter can, shall or may have for, upon or by reason of any matter, cause or
thing whatsoever, whether known or unknown, asserted or unasserted, suspected or
unsuspected, whether or not related to his employment or separation from
employment with the Company, from the beginning of the world to the date the
Employee signs this Agreement.
 
5. Revocation Period.  Employee may revoke this Agreement within a seven (7) day
period following the day he executes this Agreement (the “Revocation
Period”).  To be effective, any such revocation must state, “I hereby revoke my
acceptance of my Separation Agreement with the Southern Connecticut Bancorp,
Inc., and its subsidiary, The Bank of Southern Connecticut, Inc.” and must be
submitted in writing and received by the Company (at the address set forth
immediately below) before the end of the Revocation Period.  Any revocation
notice must be delivered to:
 
Mr. Elmer F. Laydon, Chairman
Southern Connecticut Bancorp, Inc./The Bank of Southern Connecticut
215 Church Street
New Haven, CT 06510
 
This Agreement shall not become effective or enforceable until the Revocation
Period has expired.  If the last day of the Revocation Period is a Saturday,
Sunday or legal holiday in Connecticut, then the Revocation Period shall not
expire until the next following day which is not a Saturday, Sunday or legal
holiday.
 
6. Consultation with an Attorney.  The Employee acknowledges that he has been
advised that this Agreement is a binding legal document and that he should
consult with an attorney regarding this Agreement.  The Employee represents that
he has read this Agreement, that he fully understands the terms and legal effect
of this Agreement, and that he is entering into this Agreement knowingly and
voluntarily.  The Employee acknowledges that he has received sufficient time to
consider this Agreement, and to retain and consult with an attorney of his own
choice regarding it.  The Employee also acknowledges that he has had at least
twenty-one (21) days to review and consider this Agreement before signing it, or
is knowingly and voluntarily waiving the remainder of such twenty-one (21) day
period on the advice of his attorney.
 
7. No Future Right to Employment.  The Employee understands and agrees that the
Company shall have no obligation to employ him in any capacity after the
effective date of this Agreement.  Any offer of employment or opportunity for
consulting services provided to the Employee by the Company subsequent to the
effective date of this Agreement shall be solely in the discretion of the
Company.  The Employee agrees that if he seeks any employment or consulting
opportunities with the Company subsequent to the date hereof, a rejection of his
application or inquiry will not constitute a violation of law in any manner
whatsoever and he will not file any legal action against the Company arising
from or related to such events.
 
 

--------------------------------------------------------------------------------


 
8. No Solicitation.  The Employee agrees that from the date of this Agreement
until December 31, 2009, he shall not, personally or through others, solicit,
divert, or hire away any employee, supplier, customer or client of the Company,
nor shall the Employee encourage any employee, supplier, customer or client to
terminate his, her or its relationship with the Company, or otherwise attempt to
do any of the foregoing.  The Employee and the Company expressly agree that a
violation by the Employee of his covenants and agreements contained in this
Section 8 would cause irreparable injury to the Company which injury would not
be susceptible of monetary valuation and that, accordingly, in addition to any
other rights and remedies it may have at law or in equity, the Company shall be
entitled to seek and obtain an injunction enjoining and restraining the Employee
from doing or continuing to do any act and any other violation or threatened
violation of his covenants and agreements contained in this Section 8.
 
9. Public Disclosure.  The Employee and the Company shall mutually agree on a
public announcement describing the Employee’s separation from employment
pursuant to this Agreement.  The Employee acknowledges that this Agreement and
any related public announcement may be filed with the Securities Exchange
Commission and other federal, state or local regulatory bodies, in accordance
with applicable law or administrative practice.
 
10. Non-Disparagement.  Neither the Company nor the Employee will make
disparaging remarks, orally or in writing, about each other to any person or
entity, regarding any aspect of Employee’s employment at the Company or any
other matter related to the employment relationship that existed between the
Company and the Employee.


11. Entire Agreement.  This Agreement sets forth the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes any
and all prior agreements, representations or understandings, written or oral,
between the parties with respect thereto.  The Employee acknowledges that he has
not relied on any representations, promises, or agreements of any kind made to
him in connection with his decision to sign this Agreement, except for those set
forth in this Agreement.  No modification or amendment of this Agreement shall
be binding unless in writing and signed by the parties hereto.
 
12. Governing Law and Enforcement.  This Agreement shall be governed by and
construed and enforced in accordance with the substantive laws of the State of
Connecticut without regard for its conflicts of law rules.  The Employee and the
Company hereby agree to be subject to the personal jurisdiction of the state and
federal courts of Connecticut should any dispute arise relating to or in
connection with this Agreement.  In any such action, both parties hereby waive
their right to a trial by a jury and consent to a trial by a judge.
 
13. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
 
14. Severability.  Should any provision of this Agreement be deemed illegal or
unenforceable by any court of competent jurisdiction, the parties hereby jointly
request that such provision be modified to the least extent necessary to render
it legal and enforceable.  If such provision cannot be modified to be legal and
enforceable, then such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect.
 
 

--------------------------------------------------------------------------------


 
15. Counterparts.  This Agreement may be executed in one or more counterparts
and exchanged by facsimile or other electronic means.  Each counterpart will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.
 
 
 

--------------------------------------------------------------------------------


 
By Signing this Agreement, the Employee Waives Any Right that He Has, Ever Had
or Ever Will Have to Bring or Maintain a Lawsuit or Make Any Claims Against the
Company Involving Any Matter Arising Prior to the Signing of this
Agreement.  This Additional Notice Regarding the Effect of this Agreement Is
Provided Solely as a Reminder and Does Not Lessen, Modify or Alter in Any Way
the Scope, Meaning and Effect of the Release of Claims Set Forth Above.
 
EMPLOYEE:
 


 
/s/ Michael M. Ciaburri
 
Michael M. Ciaburri
 
STATE OF
CONNECTICUT                                                                           :
:           ss:           New Haven
COUNTY OF NEW
HAVEN                                                                           :
 
On this 27th day of March, 2008, before me personally appeared Michael M.
Ciaburri, to me known to be the person described in the foregoing Separation
Agreement, who in my presence executed the same, acknowledging such execution to
be her free act and deed.
 
/s/  Danielle Bonewicz
 
Notary Public
 
My Commission Expires: March 31, 2009
 


 
SOUTHERN CONNECTICUT BANCORP, INC.,
THE BANK OF SOUTHERN CONNECTICUT, INC.


By: /s/ Elmer F. Laydon
Elmer F. Laydon
Its Chairman


STATE OF
CONNECTICUT                                                                           :
:           ss:           New Haven
COUNTY OF NEW
HAVEN                                                                           :
 
On this 26 day of March, 2008, before me personally appeared Elmer F. Laydon,
who in my presence executed the foregoing Separation Agreement, acknowledging
such execution to be his free act and deed on behalf of Southern Connecticut
Bancorp, Inc. and The Bank of Southern Connecticut, Inc.
 
/s/ Rosemarie A. Romano
 
Notary Public
 
My Commission Expires: January 12, 2012
 


 

--------------------------------------------------------------------------------